Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-29-2021 has been entered.
 
Response to the applicant’s arguments 
The previous rejection is withdrawn. 
Over the course of a new search, a new reference was found and a new rejection is made herein. 
Applicant’s arguments are now moot in view of the new rejection. 

    PNG
    media_image1.png
    828
    783
    media_image1.png
    Greyscale
Ferguson is silent but Stahlin teaches “…determine the mark of used_for the travel guide at the guide intersection on the basis of a facility  incidental to the entry road or incidental to the leaving road from a point of view of the user riding in the movable object, the facility being visible to the user riding in the movable object; and  (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS; see Col. 5, lines 1-col. 6, line 34 where if the first landmark is 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 1 and 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.: 8,612,136 B2 to Levine et al. that was filed in 2008 and is assigned to WAZE™ Mobile International and in view of U.S. Patent No.: 8,442,791 B2 to Stahlin that was filed in 2008.

In regard to claim 1 and 8, Ferguson discloses “1. A travel guide system (see perception system 172 where the vehicle has camera, radar, sonar and LIDAR; see col. 8, lines 61 to Col. 9, line 5) (see col. 10, lines 1-19)

    PNG
    media_image2.png
    863
    615
    media_image2.png
    Greyscale


 that provides a movable object with a travel guide at a guide intersection by using a mark located around a travel route of the movable object, (see col. 14, lines 50 to 67 where a threshold value of 15 
the travel guide system comprising:
specify an entry road, from which the movable object enters the guide intersection, and  (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second vehicle 580 enters the intersection at a second road 714; see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
a leaving road, through which the movable object leaves the guide intersection, in the case where the movable object passes the guide intersection along the travel route; and (see FIG. 7c where a first vehicle 100 enters the intersection via an entry road 510 and a second vehicle 580 enters the intersection at a second road 714 and can move to the first road or go straight and the first vehicle can turn left or move straight as a leaving road; see Col. 16, lines 15 to 65 and col. 15, lines 8-65) ,  (see col. 14, lines 50 to 67 where a threshold value of 15 percent and below can be discarded as not reliable; whereas in FIG. 9 all possible future trajectories are taken in block 930 based on a set of possible actions and then a likelihood of each based on the contextual information is taken and then a final future trajectory is based on the likelihood and for each trajectory in blocks 910—960 where low probability events under 15 percent are discarded to simplify the number of trajectories based on contextual data)
determine the mark used for the travel guide at the guide intersection on the basis of at least one of a road structure …..of the entry road and a road structure…… the leaving road. (this is identified under 35 USC 112, f as a mark data 36 that is stored in a data base that identifies a location within a range of an intersection at paragraph 19-20 so the intersection is identified)  (see col. 8, line 11-45 where the  (see FIG. 7c and 8c where the road is a flat street and col. 8, lines 1-16 where the vegetation on the vehicle lanes ), (see FIG. 7C where the vehicle 580 is a second vehicle and includes different trajectories of 710-2, 720-2 and 730 and 740-2),  (see Col. 10, lines 18 to 65)  (see Col. 10, lines 53 to 67 where the brake lights and the signals such as turn signal is also taken) (see FIG. 7a-7c where the street is free of traffic and only includes two cars 580 and 100),
		The claims 1-2 recites an intended use or “…determines the mark used”. This forms little patentable weight.    "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing 
Ferguson is silent but Levine et al teaches the amendments only of “.. determine the mark used for the travel guide at the guide intersection on the basis …
display the mark to the user as part of the guide”.  (see col. 2, line 29 to col. 3, line 10 and col. 4, line 1-col. 5, line 14 where an intersection is identified and displayed and also a marking of the traffic signs and traffic lights and a roundabout is indicated which are located incidental to the road and is from the point of user and to provide a guide to the user; Application server 120 may process the received location points and respective time stamps to identify the kinds of turns, for example, right turn, left turn, U-turn, keeping straight and/or other kinds of turns possible in an intersection. Application server 120 may conclude from the kinds of turns performed in a junction, which turns are allowed in the junction. For example, if in a certain junction application server 120 does not detect a significant amount of turns of a certain kind, for example, average number of turns below a certain 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of Levine of Waze™ since Levine teaches that on the GPS application on a smart phone, the display can indicate certain traffic signs (or a traffic light) located at an intersection and display them on the screen. This can indicate to the user on the display when providing the GPS instructions that this road at the intersection is a “do not enter” intersection road. This can be based on multiple cell phone accelerometer patterns recording movement and can provide situational awareness to the driver. This indication can prevent a head on collision. See col. 2, line 10 to col. 5, line 41 of Levine. 

    PNG
    media_image1.png
    828
    783
    media_image1.png
    Greyscale
Ferguson is silent but Stahlin teaches “…determine the mark of used_for the travel guide at the guide intersection on the basis of a facility  incidental to the entry road or incidental to the leaving road from a point of view of the user riding in the movable object, the facility being visible to the user riding in the movable object; and  (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS; see Col. 5, lines 1-col. 6, line 34 where if the first landmark is 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 

Claims 2-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.:  6,694,233 B1 to Duff that was filed in 1999 and in view of Levine and in view of Stahlin. 

Ferguson is silent but Duff teaches “…2.    The travel guide system according to claim 1, wherein
the processing circuitry determines the mark, which is located at a position where the user is riding in the movable object and can visually recognize the mark, as a mark of the travel guide at the guide intersection before entering the intersection (see col. 2, line 15 to 46 and claim 1 and col. 3, line 15-67 where the vehicle can detect an intersection without localization and where the intersection provides driving hints for the vehicle to move past the intersection). 
There are two potential ways of showing that a reference is analogous. The first option follows directly from Winslow, asking “whether the art is from the same field of endeavor, regardless of the problem addressed.”  In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004).  The alternative asks “whether the reference … is reasonably pertinent to the particular problem with which 
Due to the language of “can visually recognize”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 






    PNG
    media_image3.png
    362
    627
    media_image3.png
    Greyscale

Ferguson is silent but Duff teaches “…3.    The travel guide system according to claim 2, wherein
the processing circuitry
specifies an area, which can be visually recognized by the user riding in the movable object before entering the guide intersection, of plural areas acquired by sectioning an area around the guide intersection by roads connected to the guide intersection on the basis of….incidental to the entry road and incidental or the road structure of the leaving road, and (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)
sets the mark located within the specified area as the mark, which is located at the position where the user is riding in the movable object can visually recognize the mark before entering the guide intersection. see col. 2, line 15 to 46 and claim 1 and col. 3, line 15-67 where the vehicle can detect an intersection without localization and where the intersection provides driving hints for the vehicle to move past the intersection).
Due to the language of “can be visualized”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

                It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of DUFF with the disclosure of FERGUSON since DUFF teaches that a robot may lose a GPS signal or localization signal and cannot determine its location.  This causes a collision risk.  The vehicle can then use a landmark and a distance to a landmark such as an intersection and then access a modal map. The modal map (FIG.5) can then provide hints so the vehicle can steer around an intersection and be provided with information so it does not collide and is on the correct route.  See claim 1.  For example, a 

    PNG
    media_image1.png
    828
    783
    media_image1.png
    Greyscale
Ferguson is silent but Stahlin teaches “… a facility  incidental to the entry road or incidental to the leaving road”(see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS; see Col. 5, lines 1-col. 6, line 34 where if the first landmark is detected (sharp curve) this corresponds to the intersection of route 307 however if the underpass facility (second landmark) is detected 304, then the second route and second intersection and route 306 is detected in FIG. 3);


Ferguson is silent but Duff teaches “…4.    The travel guide system according to claim 2, wherein the processing circuitry
determines not to use the mark of the travel guide at the guide intersection in the case where the mark, which is located at the position where the user riding in the movable object can visually recognize the mark before entering the guide intersection, does not exist. (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)
Due to the language of “can visually recognize”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 



Ferguson is silent but Duff teaches “…5.    The travel guide system according to claim 2, wherein
in the case where there are the plural marks, each of which is located at the position where the user riding in the movable object can visually recognize the mark before entering the guide intersection, the processing circuitry  (see FIG. 5 where the vehicle accesses a nodal map of points a to f and the intersection of FIG. 5 shows a first turn at 50 meters  and it is left 30 and in 250 meters there is a second turn of left 150 meters and a third turn at 450 meters and right 120 and then 650 meters more and 
    PNG
    media_image4.png
    615
    635
    media_image4.png
    Greyscale

sets priority of the plural areas, which are acquired by sectioning the area around the guide intersection by roads connected to the guide intersection, on the basis of a combination of the entry road, from which the movable object enters the guide intersection, and the leaving road, through which the movable object leaves the guide intersection, and  (see col. 6, line 1-46 and  FIG. 4 where the vehicle provides a node recognition and a recognition of a landmark and then a localization from the land mark and then hints which are used for vehicle control and accessed from a nodal map and nodal path)
preferentially selects the mark, which is located in the area with the highest priority, of the plural marks as the mark used for the travel guide at the guide intersection. (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)
Due to the language of “can visually recognize”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 

	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

                It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of DUFF with the disclosure of FERGUSON since DUFF teaches that a robot may lose a GPS signal or localization signal and cannot determine its location.  This causes a collision risk.  The vehicle can then use a landmark and a distance to a landmark such as an intersection and then access a modal map. The modal map (FIG.5) can then provide hints so the vehicle can steer around an intersection and be provided with information so it does not collide and is on the correct route.  See claim 1.  For example, a robot vehicle can arrive at an intersection at FIG. 8 but have no GPS signal and does not know its location. The vehicle can then use the modal map (FIG. 5-9) to determine a curvature of the road, grade, and a distance to the edges and also in FIG. 8 a first road and a second road. The modal map can inform the vehicle the left road is where the vehicle should 

Ferguson is silent but Duff teaches “…6.    The travel guide system according to claim 5, wherein
The processing circuitry
sets an area on the entry road side from the guide intersection  (see col. 6, line 1-46 and  FIG. 4 where the vehicle provides a node recognition and a recognition of a landmark and then a localization from the land mark and then hints which are used for vehicle control and accessed as an area with a higher priority than the other areas among the plural areas that are acquired by sectioning the area around the guide intersection by roads connected to the guide intersection, and (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)
sets an area on the leaving road side from the guide intersection as an area with a higher priority than the other areas (see FIG. 5 where the vehicle accesses a nodal map of points a to f and the intersection of FIG. 5 shows a first turn at 50 meters  and it is left 30 and in 250 meters there is a second turn of left 150 meters and a third turn at 450 meters and right 120 and then 650 meters more and stop) among the plural areas that are acquired by sectioning the area around the guide intersection by roads connected to the guide intersection. (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road);

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,421,453 B2 to Ferguson et al. filed in 2016 which is prior to the effective filing date of 12-18-18 which is assigned to Waymo™ and in view of U.S. Patent No.:  6,694,233 B1 to Duff that was filed in 1999 and in view of Levine and in view of U.S. Patent Application Pub. No.: US 2012/0176411 A1 to Huston and in view of Stahlin. 

    PNG
    media_image5.png
    954
    1019
    media_image5.png
    Greyscale

Ferguson is silent but Huston teaches “…7. The travel guide system according to claim 1, wherein
the facility includes a building being adjacent to an entry road or a leaving road.  (See FIG. 15 where the gps display shows a building and an intersection and labeling a building as 220)  

 
Without waiving the above rejection in any way, Claim 1 and 8 are also rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of DUFF and in view of HUSTON and in view of Stahlin.

DUFF discloses “1. A travel guide system (see FIG. 5-8 where a robot uses a modal map to move around an intersection without any GPS Signal and claim 1)


 that provides a user riding in a movable object with a travel guide at a guide intersection by using a mark located around a travel route of the movable object, (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the 
the travel guide system comprising: a processing circuit configured to 
specifies an entry road, from which the movable object enters the guide intersection, and (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)a leaving road, through which the movable object leaves the guide intersection, in the case where the movable object passes the guide intersection along the travel route; and (see col. 3, lines 1-65 and see FIG. 8 where the vehicle enters a fork in the road and the intersection provides information that the vehicle must turn left and the right road is a forbidden road to take from the entering road)

Huston teaches “determines the mark of the travel guide at the guide intersection on the basis of …. the entry road and ….. to the leaving road from a point of view of the user riding in the movable object: and
display the mark to the user as part of the guide. (See FIG. 15 where the gps display shows a building and an intersection and labeling a building as 220)  
                It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of HUSTON with the disclosure of Duff since HUSTON teaches that a GPS device can include an augmented reality from a user’s background to increase positional awareness of the user.  See abstract. 


    PNG
    media_image4.png
    615
    635
    media_image4.png
    Greyscale

		The claims 1-8 recites an intended use or “…determines the mark used”. This forms little patentable weight.    "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the 

    PNG
    media_image1.png
    828
    783
    media_image1.png
    Greyscale
DUFF is silent but Stahlin teaches “…determine the mark of used_for the travel guide at the guide intersection on the basis of a facility  incidental to the entry road or incidental to the leaving road from a point of view of the user riding in the movable object, the facility being visible to the user riding in the movable object; and  (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS; see Col. 5, lines 1-col. 6, line 34 where if the first landmark is 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of DUFF with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 


    PNG
    media_image1.png
    828
    783
    media_image1.png
    Greyscale
Ferguson is silent but Stahlin teaches “…9. (New) The travel guide system according to claim 1, wherein the processing circuitry stores mark data for facilities within a predetermined range of the guide intersection” (see col. 5, lines 20-45 where the camera is used to scan all of the landmarks to refine the GPS; see Col. 5, lines 1-col. 6, line 34 where if the first landmark is detected (sharp curve) this corresponds to the intersection 
It would have been obvious for one of ordinary skill in the art before the invention was effectively filed to combine the disclosure of Ferguson with the teachings of STAHLIN of Continental™ since STHALIN teaches that on the GPS application on a smart phone or vehicle can include an error. For example, when there is an intersection for a road the GPS sensor may not have the precision to correctly indicate the correct road.  The camera on the vehicle can detect a landmark such as a sharp curve (first facility) or an underpass (second facility) or a parking garage (third facility) in col. 5, and then understand or infer the intersection the vehicle is really on and then correct the GPS device.  This can provide imposed and corrected positional information better than the GPS alone. This can provide an improved GPS position correcting device using landmarks. See abstract col. 3, line 10 to col. 4, line 41 of STAHLIN. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9 are rejected under 35 U.S.C. sec. 101.  
The claim 1 is an apparatus claim.  Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. This is a statutory class of subject matter. Claim 1 is an apparatus claim and this is a statutory class.  
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   The claims recite specifying a road that has 1 an entry and a leaving road and marking the road for using the guide on a basis of a road structure of the two roads.  This is an abstract idea.  A user who is sitting next to a person who is driving can say “so you see this road ahead where the intersection is, there is a 7-11™ turn left as the right is a one way”.  This is an abstract idea and not even a general purpose computer is recited. 
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. 
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas 
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a practical application and the combination of elements recite an 
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept and is not significantly more than the abstract idea and the claim is not eligible). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668